Citation Nr: 0529841	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  04-28 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran by Bay Pines Community Hospital on March 14, 2003.

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized emergency medical service provided to the 
veteran by Bay Pines Community Hospital on June 5, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter is on appeal from decisions by the Department of 
Veterans Affairs Medical Center (VAMC), located in Tampa Bay, 
Florida, which denied the benefits sought on appeal.  The 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In October 2005, the Board 
granted a motion to advance this case on the docket.


FINDINGS OF FACT

1.  The veteran has been found to be 100 percent disabled due 
to service connected disabilities since August 1976.

2.  The veteran's treatment at the Bay Pines Community 
Hospital on March 14, 2003, was on an emergent basis with no 
VA facility feasibly available at that time.

3.  The veteran's treatment at Bay Pines Community Hospital 
on June 5, 2003, was on an emergent basis with no VA facility 
feasibly available at that time.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to payment or 
reimbursement of the cost of unauthorized medical expenses 
incurred at Bay Pines Community Hospital on March 14, 2003, 
have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2005).

2.  The requirements for entitlement to payment or 
reimbursement of the cost of unauthorized medical expenses 
incurred at Bay Pines Community Hospital on June 5, 2003, 
have been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the treatment provided on March 14, 
2003, and June 5, 2003, was on an emergent basis, a VA 
facility was not feasibly available, and he was told by VA to 
go to the private facilities.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a), and 
(2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  

In this case, the veteran has testified that, on both March 
14, 2003, and June 5, 2003, he called the VA medical facility 
and was told to go to the nearest emergency room.  
Specifically, he recalls that the VA outpatient clinic was 
closed at the time of his March 14, 2003, treatment and, on 
June 5, 2003, he was told to go directly to the hospital and 
not come to the VA clinic.  As such, the veteran has neither 
argued, nor does the evidence suggest, that prior 
authorization per se for private medical treatment on either 
March 14, 2003, or June 5, 2003, was obtained.  Thus, the 
pertinent issue is whether he is eligible for reimbursement 
for medical services that were not previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any of the three criteria precludes VA 
from paying unauthorized medical expenses incurred at a 
private facility.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); see also Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.52.  

Review of the claims file reflects that service connection is 
presently in effect for post-operative residuals of a 
herniated disc, lumbar spine, evaluated as 60 percent 
disabling, and Type II diabetes mellitus, evaluated as 20 
percent disabling.  In addition, it is noted that, since 
August 1976, the veteran has been rated as 100 percent 
disabled on the basis that he is unemployable due to his 
service connected disabilities.  Thus, the veteran has been 
evaluated as individually unemployable due to service-
connected disabilities since 1976.  Therefore, he has a total 
disability permanent in nature that results from service-
connected disabilities.  38 C.F.R. § 17.120(a)(3).  

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).  

The evidence of record reflects that, on March 14, 2003, the 
veteran called VA to complain that his left hand, fingers, 
and arm had become swollen and painful and three fingers on 
the left hand had began to turn purple.  The nurse noted the 
veteran's history of diabetes and instructed him to go the 
local emergency room.  A March 14, 2003, assessment sheet 
from the Palm Bay Community Hospital confirms that the 
veteran sought treatment for pain and swelling of the left 
hand.

Similarly, a June 5, 2003, VA Progress Note reflects that the 
veteran had recently been treated at the VA clinic for 
persistent symptoms of dizziness, nausea, and vomiting and, 
as the VA treatment had been unsuccessful, the veteran was 
advised to go to the nearest emergency room.  This Progress 
Note reflects that the veteran verbalized understanding of 
the importance of going to the emergency room.  A June 5, 
2003, assessment sheet from the Palm Bay Community Hospital 
confirms that the veteran sought treatment for shortness of 
breath.  

At his September 2005 hearing, the veteran testified that the 
medical expenses on March 14, 2003, were incurred because he 
called the VA triage office to report that his hand and arm 
had swollen up as a result of a spider bite.  He recalled 
that the triage nurse noted that he was diabetic and told him 
to go directly to the hospital.  Similarly, the veteran 
recalled that the medical expenses on June 5, 2003, were 
incurred because, although he had been treated at the VA 
facility two days previously, he called the VA clinic to 
report that he continued to experience chest pains and 
shortness of breath.  He stated that upon calling the VA 
clinic, he was told by the nurse to go directly to the 
hospital and to not come to the clinic.  The veteran reported 
that the private hospital is only one mile from his residence 
and the VA outpatient clinic is approximately 20 miles away.  
These facts are not in dispute.       

In April 2003, the Chief Medical Officer recommended that the 
veteran's March 13, 2003, claim be disapproved on the basis 
that a VA medical facility was feasibly available and the 
veteran's health condition was non-emergent.  Accordingly, in 
May 2003, the claim with respect to the expenses incurred on 
March 14, 2003, was denied as non-emergent.  

In June 2003, the Chief Medical Officer recommended that the 
veteran's June 5, 2003, claim be disapproved on the basis 
that a VA medical facility was feasibly available and the 
veteran's health condition was non-emergent.  Accordingly, in 
July 2003, the claim with respect to the expenses incurred on 
June 5, 2003, was denied as non-emergent.  

As noted above, the basis for the denial of these claims was 
that the medical services were for non-emergent care and a VA 
medical facility was feasibly available.  The Board 
disagrees.

With respect to whether or not an emergency existed, neither 
38 U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a 
definition of when an emergency exists.  An emergency is 
defined as "a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).  The Board observes that 38 C.F.R. § 17.1002, one 
of the regulations implementing the Veterans Millennium 
Health Care and Benefits Act, Pub. L. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 38 
U.S.C.A. § 1725 (West 2002)), does define emergency services.  
See 38 C.F.R. § 17.1002(b) (2005).  Although certainly not a 
binding definition when considering reimbursement under 
38 C.F.R. § 17.120, it does provide a frame of reference.  

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

While the veteran should attempt to use a VA hospital 
whenever possible in light of the high costs involved, here, 
inasmuch as the veteran was advised by VA medical personnel 
to go to the local emergency room with respect his complaints 
on March 14, 2003, and June 5, 2003, the Board finds that 
this standard has been met.  Further, given the apparent 
emergent nature of the veteran's condition on both occasions 
and the fact that the veteran resides one mile from the 
hospital where he sought treatment, as opposed to 20 miles 
away from the VA outpatient clinic, the Board is satisfied 
that a VA medical facility was not feasibly available.  The 
veteran's testimony is found highly credible.  Accordingly, 
the appeal is granted.


Duty to Assist

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
does not apply in this case.  The Secretary-enacted 
implementing regulations do not apply to this case, in which 
the governing regulations reside in Part 17 of 38 C.F.R.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).




ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by Bay 
Pines Community Hospital on March 14, 2003, is granted.  

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by Bay 
Pines Community Hospital on June 5, 2003, is granted.  


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


